Opinion by
Judge Pryor:
The registration of the deed is presumptive evidence of its acceptance by the grantee, and the burden of proof was therefore on the appellant to make good this defense. It is the duty of the grantor to execute and deliver the deed and the grantee to have it recorded.
Neither the answer nor the amended answer contained any allegation requiring a response, except for the small item for which credit was given in the judgment. The original answer contains *471in substance the same defense set up in the amendment; and still the appellant at no time attempted to sustain his defense by proof. The judgment, however, must be reversed, as it gave no description whatever of the land directed to be sold, but requires the commissioner to look to the petition or some other pleading for that purpose.

E. B. Wilhoit, for appellant.


Davis, for appellees.

The judgment reversed and cause remanded for further proceedings consistent herewith.